Exhibit Roger A Parker Joins Recovery Energy (RECV.OB) As Non-Executive Chairman Of The Board Recovery Energy (RECV.OB) is pleased to announce the appointment of Roger A. Parker to its Board of Directors.Mr. Parker will assume the Non-Executive Chairman role, and existing Chairman Jeffrey Beunier will assume the Vice Chairman role. Before coming to Recovery Energy, Mr. Parker was Chairman of the Board and Chief Executive Officer of Delta Petroleum Corporation (NASDAQ: DPTR) where, in combination to the significant oil and gas transactions undertaken during his time there, delta also experienced significant reserve growth through drilling successes. Delta grew from an initial market capitalization of approximately $14 million to over $2.8 billion at its peak in 2008. “Roger’s influence on Recovery Energy will be extremely beneficial in helping achieve the company’s long term goals (of acquiring and developing oil and gas properties in the United States).Roger Parker is an industry leader having built Delta Petroleum into a multibillion dollar enterprise value company at its peak.
